Citation Nr: 0017702	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  94-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for undulant fever.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a fractured nose.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of fractures of the left ribs.


REPRESENTATION

Appellant represented by:	Leighton Cornett, Esquire



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to March 
1948.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 1989 and July 1992 rating decisions of 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  

The case was remanded to the RO in August 1996 to clarify the 
veteran's representation on appeal and obtain additional 
records.  The requested development has been accomplished to 
the extent possible.

The issues of entitlement to service connection on the merits 
for undulant fever, residuals of a head injury, residuals of 
a fractured nose, and residuals of fractures to the left ribs 
are the subject of the REMAND immediately following this 
decision.


FINDINGS OF FACT

1.  The veteran's claim for service connection for undulant 
fever is plausible.

2.  The last disallowance of the claims of entitlement to 
service connection for residuals of a head injury, residuals 
of a fractured nose, and residuals of fractures to the left 
ribs was accomplished in a Board decision dated in December 
1990.

3.  Some of the evidence that was associated with the file 
after December 1990 is shown to be so significant as to 
warrant its consideration in order to fairly decide the 
merits of the previously denied claims for service connection 
for residuals of a head injury, residuals of a fractured 
nose, and residuals of fractures to the left ribs.

4.  The veteran's claims for service connection for residuals 
of a head injury, residuals of a fractured nose, and 
residuals of fractures to the left ribs are plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
undulant fever is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Some of the evidence received since the final December 
1990 Board decision denying service connection for residuals 
of a head injury, residuals of a fractured nose, and 
residuals of fractures of the left ribs is new and material, 
and the veteran's claims for those benefits have been 
reopened.  38 U.S.C.A. §§ 5108, 7103(a) (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1100 (1999).

3.  The claims for service connection for residuals of a head 
injury, residuals of a fractured nose, and residuals of 
fractures to the left ribs are plausible.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for undulant fever

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran contends that he is entitled to be service-
connected for undulant fever, since he believes that this 
disability is currently manifested and had its onset during 
service.

At the outset, the Board notes that the Court has explained 
that undulant fever, also known as "brucellosis," refers 
to:

a disease caused by bacteria of the genus Brucella; a 
disease of man of sudden or insidious onset and long 
duration caused by any of four organisms found in goats, 
hogs, cattle, and dogs, characterized by great weakness, 
extreme exhaustion on slight effort, night sweats, 
chills, remittent fever, and generalized aches and 
pains, and acquired through direct contact with infected 
animals or animal products or from the consumption of 
milk, dairy products, or meat from infected animals. 

Grose v. Brown, 4 Vet. App. 144, 145 (1993).

The Merck Manual, as cited in an August 1994 supplemental 
statement of the case, also described undulant fever as "an 
infectious disease characterized by an acute febrile stage 
with few or no localizing signs and by a chronic stage with 
relapses of fever, weakness, sweats, and vague aches and 
pains.  The incubation period is shown to vary from five days 
to several months (average two weeks)."

The majority of the veteran's service medical records are 
unavailable and presumably destroyed in a fire at the 
National Personnel Records Center.  His March 1948 separation 
examination report reveals a negative clinical evaluation and 
contains no references to his having suffered from undulant 
fever during service.  Blood serology and urinalysis were 
negative.

Private treatment records dated in 1952 and 1961 appear to 
show that the veteran was diagnosed as having undulant fever, 
although they are difficult to read.

VA medical records in the files reflect a November/December 
1987 VA admission for elective cardiac catheterization, due 
to a past history of a silent myocardial infarction in 1983 
or 1984, and current complaints of persistent fatigue, 
shortness of breath, palpitations, and decrease of energy.  
No references were made to undulant fever in these records, 
and the discharge diagnoses were listed as high output 
cardiomyopathy, hypothyroidism, and chronic sinusitis.

The earliest evidence in the files containing references to 
undulant fever is contained in a VA outpatient medical record 
that was produced in January 1988, almost 40 years after 
service, reflecting a medical consultation with a 
cardiologist secondary to complications associated with 
congestive heart failure and high output cardiomyopathy of 
unexplained etiology.  According to this document, the 
veteran gave a history of undulant fever during service in 
Korea approximately 40 years earlier.  No residuals of 
undulant fever were diagnosed.  These records also show that 
he worked as a rancher after service.

Other VA outpatient medical records dated in 1987 and 1988 
contain no diagnosis of undulant fever, nor evidence of 
treatment for such claimed condition.  Likewise, the report 
of a February 1989 VA medical examination reveals no 
objective evidence of the manifestation of this claimed 
disability.

Lay statements from acquaintances and co-workers of the 
veteran (L.H., B.K., and G.B.) dated in 1989, essentially 
support the veteran's contention that he suffered undulant 
fever during service, and that he was diagnosed with that 
disability after service.  

In a September 1989 statement, the veteran reported that he 
has symptoms of undulant fever (nervousness, chills, fever, 
weakness, and fatigue) during service.  He was treated at a 
hospital in Puson Korea and told that he had the flu, 
although no tests were done.  After service in 1948, he was 
diagnosed with undulant fever by a private doctor who was now 
deceased and whose records were unavailable.

At a November 1989 RO hearing, the veteran offered testimony 
to the effect that he was first diagnosed with undulant fever 
after service in 1948, by a private physician, who was 
already deceased, and whose records he was not able to 
locate.  Regarding current problems with the claimed 
disability, he indicated that "you never get over it" 
because, while the acute symptoms got better, the condition 
"stays with you for the rest of your life," in the form of 
fatigue, chills and fever.  He acknowledged, however, that he 
had not been treated for undulant fever lately, explaining 
that he had "just [learned to] live with it."

In an April 1991 statement, B.C. Muthappa, M.D. indicated 
that the veteran gave a history of fever during service, 
which was treated, and that his current complaints included 
recurrent undulant fever.  The physician clarified, however, 
that the veteran "has not been treated by me for this 
complaint, but he says he has had these symptoms on & off 
since he was in service."  The diagnoses rendered included 
recurrent generalized weakness and chills and occasional 
undulant fever.

In a statement also dated in April 1991, J. Robert Winslow, 
D.O. indicated that, "[i]n reasonable medical probability, 
[the veteran] has established service connection for . . .  
Undulant Fever (In service 1946-48)."  

At a March 1994 RO hearing, the veteran provided testimony 
similar to the one that he offered in November 1989, 
explained that the claimed condition was "pretty decent now 
if I don't exert myself," and indicated that, over the 
years, he had been a farmer and a rancher.

The Board finds that the veteran's claim for service 
connection for undulant fever is plausible.  There is medical 
evidence showing a diagnosis of occasional undulant fever in 
1991.  The veteran has offered lay statements that he 
suffered from symptoms of the condition during service but 
was told that he had the flu.  In April 1991, Dr. Winslow 
stated that the veteran had established "service 
connection" for undulant fever, presumably in an attempt to 
render a medical opinion relating this condition to active 
service.  Assuming the credibility of this evidence, this 
claim must be said to be plausible, and therefore well 
grounded.  Additional assistance is required in order to 
fulfill the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991).  Accordingly, the underlying issue of entitlement to 
service connection will be the subject of the remand that 
follows.


New and material claims

The record shows that the veteran's claims for service 
connection for residuals of a head injury, with headaches, 
nose injury, and fractured ribs, left side, were denied by 
the RO in an April 1989 rating decision, which the veteran 
appealed to the Board.  The Board denied the appeal in a 
December 1990 decision, and the veteran thereafter requested 
reconsideration of that decision.  By letter of May 1992, the 
veteran was notified that his motion for reconsideration was 
denied, and he was properly advised regarding his rights 
following such denial.

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. 
§ 20.1100.  When a claim is disallowed by the Board, the 
claim may not be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the  "reasonable-possibility-of-a-change-in-
outcome"  test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 
203 (1999).  Third, if the reopened claim is well grounded, 
VA may evaluate the merits of the claim after ensuring that 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim, on any basis, which, in the 
present case, consists of the Board's December 1990 decision.  
The denial by the Board is final.  38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1100.  The Board must now look to the evidence 
that was added to the record since its December 1990 final 
decision, and the evidence received subsequent to December 
1990 is presumed credible for the purposes of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence that was of record as of December 1990 
essentially consisted of the following:

1.  A photocopy of a service medical 
record revealing  sick call treatment in 
1947 for an unspecified ailment;   

2.  The veteran's separation examination 
report, dated in March 1948, reflecting 
an entirely normal examination, including 
of the nose and musculoskeletal system 
and chest x-ray;

3.  VA inpatient and outpatient medical 
records dated in 1987 and 1988, 
reflecting treatment for heart 
conditions, and the facts that the 
veteran had a history of head and nasal 
trauma, a deviated septum, had suffered 
"multiple fractures (trauma)" with 
nasal fracture two or three times in the 
past, and had undergone surgical repair 
of nasal fractures "a few years ago."  
A right nasal septal deformity was 
diagnosed.  

4.  The report of a February 1989 VA 
medical examination, reflecting a history 
of an in-service skull and rib fracture 
in 1947, with headaches since that time, 
a history of a nasal fracture after that 
injury, a history of several post-service 
head injuries after falling from horses, 
and having being kicked in the head by a 
horse.  The veteran stated that during 
service he was attacked by Koreans and 
hit on the head and nose and kicked in 
the ribs.  He was not treated at that 
time.  Examination of the head revealed a 
large scar in the right frontal area.  A 
right nasal septal deformity was noted.  
Chest x-ray was negative for any rib 
fractures.  The assessment included 
headaches, "probably due to a post-
traumatic cause, or at least this is a 
major factor contributing to them," 
"Fractured ribs, left anterior chest, 
history of, claimed by veteran, 1947 when 
attacked by Korean Nationals," and 
"Postoperative status basil septoplasty 
. . . for injury received in 1947 when 
attacked by Korean Nationals."

5.  The above mentioned 1989 lay 
statements from acquaintances and co-
workers of the veteran, supporting his 
contentions that he injured his head and 
suffered fractured ribs, a deviated nasal 
septum, and undulant fever, during 
service; and

6.  Lay statements from the veteran, 
including testimony at the November 1989 
RO hearing.  He stated that he was 
ambushed by Koreans while on guard duty 
in 1947.  He was reportedly hit over the 
head and kicked in the ribs and face.  He 
was treated by medics.

The evidence that was added to the files after the Board's 
December 1990 decision consists of the following:

1.  Copies of 1952 and 1961 private 
medical records showing no complaints or 
findings pertaining to the veteran's 
claimed disabilities.

2.  Duplicates of several of the 1989 lay 
statements, including one by the veteran.

3.  The above mentioned April 1991 
statement from B.C. Muthappa, M.D., 
containing diagnoses of headaches, 
secondary to a fractured skull, and left 
anterior chest pain due to fracture ribs, 
and reporting a history of a fractured 
skull, right side, and broken ribs, both 
during service, as well as current 
complaints of increasing headaches and 
pain in the left side of the ribs.

4.  The above mentioned April 1991 
statement from J. Robert Winslow, D.O. to 
the effect that "[i]n reasonable medical 
probability, [the veteran] has 
established service connection for his 
head injury with headaches, deviated 
nasal septum, post-operative, [and] 
fractured ribs on [the] left side . . . 
(In service 1946-1948);"

5.  An undated statement from Dr. 
Winslow, marked as received at the RO in 
June 1992, to the effect that the veteran 
had been his patient since May 1984, that 
he had a head injury and a fractured nose 
and ribs in Korea, that there was 
"evidence of these still present," and 
that he "suffer[ed] to this date from 
this accident."

6.  The veteran's testimony at the March 
1994 RO hearing, restating his 
contentions to the effect that he 
sustained injuries to his head, nose and 
ribs during service, and that he believes 
that he currently suffers from the 
chronic residuals of those injuries.

At the time of the December 1990 Board decision there was no 
evidence of current residuals of rib fractures.  Fractured 
ribs were diagnosed by history only.  The evidence included 
the veteran's history and other lay statements of his in-
service injuries to the head, nose and left ribs.  There were 
also diagnoses of headaches and a nasal disability many years 
after service which were related by a medical examiner to the 
veteran's claimed in-service injuries.

The statements from Dr. Winslow to the effect that the 
veteran had a head injury and a fractured nose and ribs in 
Korea, that there was "evidence of these still present," 
that he "suffer[ed] to this date from this accident," and 
that "[i]n reasonable medical probability, [the veteran] has 
established service connection for his head injury with 
headaches, deviated nasal septum, post-operative, [and] 
fractured ribs on [the] left side . . . (In service 1946-
1948);" are new.  This evidence was not of record in 1990.  
It is also material.  There was no medical evidence of a rib 
disability before the Board in 1990.  Further, these opinions 
relate current residuals of a head injury and a fractured 
nose (as well as fractured ribs) to the veteran's active 
service and serve to corroborate the February 1989 medical 
opinion to this effect that was before the Board in 1990..  
This evidence bears directly and substantially on the 
specific matter under consideration, and it is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a) 
(1999).  Accordingly, the Board concludes that this evidence 
is new and material evidence, and the claims for service 
connection for residuals of a head injury, residuals of a 
fractured nose, and residuals of left rib fractures must be 
reopened.

Based on the foregoing evidence, the Board also finds that 
these claims are plausible, and therefore, well grounded.  
The veteran has been diagnosed as having current disabilities 
related by medical professionals to his in-service account of 
injuries.  As discussed below, additional development is 
needed.


ORDER

The claim of entitlement to service connection for undulant 
fever is well grounded, and, to that extent, the appeal is 
granted.

New and material evidence having been received to reopen the 
claims for service connection for service connection for 
residuals of a head injury, residual of a fractured nose, and 
residuals of left rib fractures, the claims are reopened and 
found to be well grounded.  To that extent, the appeal is 
granted. 


REMAND

Service connection for residuals of a head injury, residuals 
of a fractured nose, and residuals of left rib fractures

The Board is bound by the holding in Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) to the extent that it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on a question that has 
not been first addressed by the RO, and if not, whether the 
claimant will be prejudiced thereby.  As the Board has found 
that new and material evidence has been submitted to reopen 
the claims, further appellate review must be deferred pending 
formal RO-adjudication of the claims on the merits.


Service connection for undulant fever

Given the uncertainty of the etiology of any current 
residuals of undulant fever, on remand the veteran should be 
afforded an appropriate VA examination to resolve this 
matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) (where 
there is a reasonable possibility that a current condition is 
related to or is a residual of a condition experienced in 
service, the Board should seek "a medical opinion as to 
whether [the claimant's] current disabilities are in any way 
related to or a residual of those experienced in service.") 

Accordingly, while the Board regrets the delay, these claims 
are REMANDED to the RO for the following:

1.  Afford the veteran an appropriate VA 
examination in order to determine the 
etiology and date of onset of any current 
residuals of undulant fever.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should identify all current 
residuals of undulant fever.  If no such 
residuals are found, the examiner should 
so state.  

The examiner should also render an 
opinion as to the date of onset and 
etiology of any undulant fever.  For 
example, is at least as likely as not 
undulant fever had its onset during the 
veteran's active service based upon his 
history of in-service complaints of 
nervousness, chills, fever, weakness, and 
fatigue in 1948?  In rendering this 
opinion, the examiner should specifically 
discuss the significance of the blood 
serology and urinalysis results on 
separation examination in March 1948 and 
as well as any other findings noted on 
this examination, the veteran's post-
service employment as a rancher, and the 
findings noted in the private medical 
records dated in 1952 and 1961.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

2.  Review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Consideration of service 
connection on the merits for residuals of 
a head injury, residuals of a fractured 
nose, and residuals of fractures of the 
left ribs is indicated by the state of 
the record and therefore, must be 
addressed by the RO on readjudication.

4.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his attorney should be furnished a 
supplemental statement of the case and be 
given a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

